Case 3:21-cv-00372-MHL Document 1-1 Filed 06/08/21 Page 1 of 11 PageID# 15




                        Exhibit 1
Case 3:21-cv-00372-MHL Document 1-1 Filed 06/08/21 Page 2 of 11 PageID# 16

                                                                                               USOOD911835S


( 12 ) Cheng
       United States Design Patent ((4510)) Date
                                            PatentofNoPatent
                                                        .: :                                                  US D911,835 S
                                                                                                                     Mar. 2 , 2021
( 54 ) FOLDING GIFT BOX                                                        D685,629 S        7/2013 McAdam                 D9 /420
                                                                               D707,549   S      6/2014 McAdam                 D9 / 420
          Applicant: Lin Cheng , Shenzhen (CN)                                 D737,688   S      9/2015 Stone                  D9 /645
( 71 )                                                                         D741,200   S   * 10/2015 Lee                    D9 /748
                                                                               D764,281   S   * 8/2016 Mayer                   D9 /431
(72)      Inventor : Lin Cheng , Shenzhen (CN)                                 D849,531   S     5/2019 Hockin                  D9 / 432
                                                                               D850,908   S   * 6/2019 Perella                 D9 /432
( ** )    Term :       15 Years                                                D858,274   S      9/2019 Perella                D9 /432
                                                                               D860,778   S      9/2019 Dwork                  D9 /418
( 21 )    Appl . No .: 29 /677,217                                             D866,317   S     11/2019 Cranshaw               D9 /420
                                                                               D866,319   S     11/2019 Greenfeld              D9 /432
( 22 ) Filed :    Jan. 18 , 2019                                               D887,265   S   * 6/2020 Perella                 D9 /432
                                                                               D894,728 S        9/2020   Dwork                D9 /420
( 51 ) LOC ( 13 ) Cl .                                      09-03              D900,473 S       11/2020   Rachamim             D3 /304
( 52 ) U.S. Cl .                                                               D902,030 S       11/2020   Lemoine              D9 /432
                                                                               D905,550 S       12/2020   Noda                 D9 /432
       USPC                                              D9 /420
( 58 ) Field of Classification Search                                 * cited by examiner
       USPC          D9 /420 , 432 , 418 , 645 , 748 , 431 , 414 ;
                                                         D3 /304      Primary Examiner Rhea Shields
          CPC       B65D 5/5206 ; B65D 5/3642 ; B65D 5/526            ( 57 )                        CLAIM
          See application file for complete search history.
( 56)                        References Cited
                                                                      The ornamental design for a folding gift box , as shown and
                                                                      described .
                     U.S. PATENT DOCUMENTS
                                                                                                DESCRIPTION
         1,494,361 A *        5/1924 Lambert        B65D 5/5206
                              4/1972 Engel
                                                         206/760      FIG . 1 is a top , front perspective view of the folding gift box
         3,658,237 A                                B65D 5/3642       showing my new design ;
                                                      229 / 117.04    FIG . 2 is a bottom , rear perspective view thereof;
         4,304,327 A * 12/1981 Austin               B65D 5/5206
                                                         206/499      FIG . 3 is a front elevational view thereof;
         4,331,231   A   *    5/1982 Boyle          B65D 5/5206       FIG . 4 is a rear elevational view thereof;
                                                       206 /45.25     FIG . 5 is a left side elevational view thereof;
         D287,466    S   *   12/1986 Gardner              D9 /414     FIG . 6 is a right side elevational view thereof;
         4,938,343   A   *    7/1990 Willis         B65D 5/5206       FIG . 7 is a top plan view thereof;
                                                        206 / 45.22
         5,899,324   A   *    5/1999 Stone          B65D 5/5206       FIG . 8 is a bottom plan view thereof; and ,
                                                        206 /45.21    FIG . 9 is a perspective view thereof, showing the expanded
         6,311,845 B1 * 11/2001 Uren                  B65D 5/526      box .
                                                          206/499
         D548,592 S * 8/2007 Kudo                          D9 /432                        1 Claim , 9 Drawing Sheets
Case 3:21-cv-00372-MHL Document 1-1 Filed 06/08/21 Page 3 of 11 PageID# 17


U.S. Patent         Mar. 2 , 2021     Sheet 1 of 9        US D911,835 S




   ***
         -




                                      --




                                    FIG.1
Case 3:21-cv-00372-MHL Document 1-1 Filed 06/08/21 Page 4 of 11 PageID# 18


U.S. Patent         Mar. 2 , 2021     Sheet 2 of 9        US D911,835 S




                                    FIG.2
Case 3:21-cv-00372-MHL Document 1-1 Filed 06/08/21 Page 5 of 11 PageID# 19


U.S. Patent         Mar. 2 , 2021    Sheet 3 of 9         US D911,835 S




                                                                 --
                                                                      --



                                    FIG.3
Case 3:21-cv-00372-MHL Document 1-1 Filed 06/08/21 Page 6 of 11 PageID# 20


U.S. Patent         Mar. 2 , 2021        Sheet 4 of 9     US D911,835 S




                                    --




                                    FIG.4
Case 3:21-cv-00372-MHL Document 1-1 Filed 06/08/21 Page 7 of 11 PageID# 21


U.S. Patent         Mar. 2 , 2021     Sheet 5 of 9        US D911,835 S




                                    FIG.5
Case 3:21-cv-00372-MHL Document 1-1 Filed 06/08/21 Page 8 of 11 PageID# 22


U.S. Patent         Mar. 2 , 2021     Sheet 6 of 9        US D911,835 S




                                    FIG.6
Case 3:21-cv-00372-MHL Document 1-1 Filed 06/08/21 Page 9 of 11 PageID# 23


U.S. Patent         Mar. 2 , 2021     Sheet 7 of 9        US D911,835 S




                                    FIG.7
Case 3:21-cv-00372-MHL Document 1-1 Filed 06/08/21 Page 10 of 11 PageID# 24


U.S. Patent         Mar. 2 , 2021     Sheet 8 of 9        US D911,835 S




                                    FIG.8
Case 3:21-cv-00372-MHL Document 1-1 Filed 06/08/21 Page 11 of 11 PageID# 25


U.S. Patent         Mar. 2 , 2021   Sheet 9 of 9                   US D911,835 S


                                                     --
                                                          - - --

                                               ***




                                    FIG.9
